ACCEPTED
                                                                                                       01-17-00716-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                     3/22/2018 4:25 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK


                              CERTIFICATE OF SERVICE
                                                                                 FILED IN
This is to certify thatatrue and correct copy of the foregoing 1st
                                                               01-17-00716-CV
                                                                   COURT OF APPEALS
                                                                   HOUSTON, TEXAS
APPEAL BRIEF is served on the following parties:
                                                                        3/22/2018 4:25:24 PM
Austin County'sAttorney:                                                CHRISTOPHER
                                                         I e-nitea with Court of AppealsA. PRINE
Leslie M. Schkade, For                                                           Clerk
PerdueBrandonFielderCo llins&Mott, LLP
1236 North Loop West, Suite 600
Houston, Texas 77008
USPS Certified Mail NO. 7006 3450 0000 2989 9284

Counsel for CenterPoint Energy is unknown to the Court




                                                                    J*L
                                                                    By:l Larkins -Ruby, Jennifer Ann
                                                                    Without recourse, without prejudice,
                                                                    as   the suretyfor   the DEFENDANT:
                                                                         JENNIFER LARKINS RUBY
                                                         Assignee, Grantee, Grantor-Settlor, Benefi ciary
                                                              For: RR693924673US-003.2 Land Trust
                                                                                     C/O General Post
                                                                                                 Sealy, Texas
                                                                                Without the United States
                                                                         Email: list@rubysemporium.org
                                                                                Telephone:   7   13.204.3637




                                                                                                  77lP a ge